Citation Nr: 0200776	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-23 986 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for bipolar disorder as 
secondary to a service-connected disease or injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from September 1983 to September 
1989.  

This appeal arose from a September 1998 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the veteran's claim 
of service-connection for bipolar disorder.  


REMAND

The veteran contends that her bipolar disorder is secondary 
to her service-connected intervertebral disc syndrome, lumbar 
spine with L4-5 central herniation and degenerative changes.  
Specifically, in August 1998 the veteran wrote that her lower 
back problems caused stress, depression and anxiety.  Service 
medical records show that the veteran was seen in mental 
health services in January 1984.  The diagnostic impression 
was no mental disorder.  The July 1989 Medical Evaluation 
Broad determined that the veteran did not have a psychiatric 
or personality disorder.  However, VA outpatient treatment 
records, dated September 1997 to June 1999, show that the 
veteran was seen in the mental health clinic.  The diagnosis 
in October 1997 and June 1999 was bipolar disorder.  December 
1998 the assessment was situational depression.  The veteran 
was hospitalized in September 1997 and the diagnoses included 
dysthymia.  

The VA has not provided the veteran a psychiatric 
examination.  An examiner has not indicated if it is at least 
as likely as not that the veteran's bipolar disorder was due 
to or the result of her service-connected intervertebral disc 
syndrome, lumbar spine with L4-5 central herniation and 
degenerative changes.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
Examinations by specialists are recommended in those cases, 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The issue of service-
connection for bipolar disorder must be remanded for a 
psychiatric opinion, as such an opinion is necessary to make 
a decision on the claim.  

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any bipolar 
disorder.  All indicated special studies 
should be performed.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to indicate in the 
examination report that the entire claims 
folder has been reviewed.  

2.  If the examiner determines that the 
veteran currently has bipolar disorder 
then the examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
bipolar disorder was due to or the result 
of her service-connected intervertebral 
disc syndrome, lumbar spine with L4-5 
central herniation and degenerative 
changes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2001); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

